Exhibit 16
Aldhaheri, Salem                                    November 7, 2018

                                                                 1
                 IN THE UNITED STATES DISTRICT COURT

                 FOR THE EASTERN DISTRICT OF VIRGINIA

      ------------------------------------x

      NORTHSTAR AVIATION, LLC, et al.,        :

       Plaintiffs/Counterclaim Defendants,: Civil Action

                   vs.                        : No. 1:18cv191-

      ALDEN BURT ALBERTO,                     : TSE-JFA

        Defendant/Counterclaim Plaintiff. :

      ------------------------------------x



               VIDEOTAPED DEPOSITION OF SALEM ALDHAHERI

                           McLean, Virginia

                     Wednesday, November 7, 2018

                              9:42 a.m.




      Reported by:    Elizabeth Mingione, RPR

      Job No.:     44472




                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
Aldhaheri, Salem                                    November 7, 2018

                                                                111
  1   to fill the clearance form.
  2        Q.      Okay.   Do you remember that you received an

  3   e-mail from Mr. Agha before all of that took place?

  4        A.      I always get e-mails.    Yes.
  5        Q.      Okay.   Let's mark this as an exhibit.

  6                            -    -   -

  7                (A document was marked as Deposition

  8   Exhibit 4.)

  9                            -    -   -

 10                BY MR. DEITCH:

 11        Q.      Okay.   I'm sorry.   What exhibit is this?

 12   Four.

 13                You have had placed before you Exhibit 4.

 14   Do you recognize that these are -- that the e-mail at

 15   the bottom is an e-mail sent from Mr. Agha to you on

 16   August 1, 2017?

 17        A.      Yes.
 18        Q.      And does this -- does this refresh your

 19   recollection that Mr. Agha was terminated in 2017?

 20        A.      Yes.
 21        Q.      And in this e-mail Mr. Agha -- Mr. Agha

 22   refers to you as Habibi.      What does it mean when




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Aldhaheri, Salem                                    November 7, 2018

                                                                  112
  1   someone refers to another person as Habibi?

  2        A.      He's Sicilian, and it's -- Habibi is like
  3   My Dear.
  4        Q.      It's a friendly greeting, correct?

  5        A.      Yes.   Yes.   I worked with him for more than
  6   five years.   Definitely he's going to be friendly.
  7        Q.      And after telling you that he is being

  8   terminated, Mr. Agha says, "I felt that you need to

  9   know this information, especially if you were going to

 10   go ahead with your plans."

 11                Do you see where it says that?

 12        A.      (Witness nods.)
 13        Q.      You know what plans he was referring to,

 14   correct?

 15        A.      I know this e-mail hundred percent.    Reno
 16   during -- he knows about this e-mail.     And I was in
 17   Los Angeles and I contacted Reno about this e-mail.        I
 18   called him over the phone.
 19        Q.      You contacted Mr. Alberto about this

 20   e-mail?

 21        A.      Yes.   Yes.   Before I got this e-mail, Hani
 22   Faraq was talking that Reno is trying to take money




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Aldhaheri, Salem                                    November 7, 2018

                                                                  113
  1   from the company.    So he wanted to tell me about this
  2   information.
  3                And I heard a lot from him, and I didn't
  4   mind what he was saying, because I was expecting him
  5   to be fired.    Anyone who's fired, he would try to
  6   cause a problem.    And I told him that I talked to Reno
  7   especially, personally, and I told him there is some
  8   people, one of them is Marwan and Hani, they would
  9   like to damage your image in the company.
 10                And he sent me this e-mail.   Marwan, before
 11   that he tried to talk to me, and he wanted me to --
 12   oh, okay.    That there either is money that is
 13   withdrawn from the account, and that the manager is
 14   the one who's withdrawing this money.
 15                I told Reno about that.   I told the people
 16   who are -- that they will get fired are trying to
 17   damage your image in the company.      And I told him you
 18   have to be careful about yourself.     And when Marwan
 19   sent me this e-mail, and I met Reno in Abu Dhabi after
 20   I talked to him over the phone when I was in Los
 21   Angeles, he came and I told him there's some paperwork
 22   that was sent to me.    If you want to see those




                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
Aldhaheri, Salem                                       November 7, 2018

                                                                   114
  1   documents, I have it in my car.        He said just shred
  2   them and don't worry.
  3        Q.      So what you are saying is that when

  4   Mr. Agha e-mailed you, just you, and referred to your

  5   plans, he was really talking about his plans?

  6        A.      Okay.   So --
  7                MR. DEITCH:     Can you just translate what

  8   he's saying?

  9                INTERPRETER:    I'm very sorry.    I'm sorry.

 10   Because I don't understand what he was saying, so I am

 11   trying to know what he was saying.

 12        A.      Okay.   So these -- all these issues come
 13   from Hani and Marwan.      Okay.     And they wanted me to
 14   take this image, the bad image to -- and tell this to
 15   the sheikh.    And there was an attachment with this
 16   e-mail.   They wanted me to take it to the sheikh.         And
 17   I didn't do that.
 18                And I didn't do that because I thought
 19   because they were fired, so this is a response.        And
 20   then it -- later on, I realized that what they were
 21   saying happened in the company.
 22                MR. DEITCH:     Okay.   Why don't we take a




                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
Aldhaheri, Salem                                    November 7, 2018

                                                                 115
  1   break.

  2                VIDEOGRAPHER:    The time is 1:58 p.m.   We

  3   are going off the record.

  4                            -    -   -

  5                    (Recessed at 1:58 p.m.)

  6                   (Reconvened at 2:19 p.m.)

  7                            -    -   -

  8                VIDEOGRAPHER:    The time is 2:19.   We are

  9   back on the record.

 10                BY MR. DEITCH:

 11        Q.      Sir, just before we took the break, you

 12   testified that later you realized that certain

 13   information that you say you got from Mr. Agha and

 14   Mr. Faraq actually was correct.

 15                What were you referring to?

 16        A.      Did you say it was true information or no?
 17        Q.      My question is -- I'm asking you to just to

 18   clarify.     You said that later you realized this was

 19   true.    And I'm asking you what it was that you

 20   realized later was true?

 21        A.      This case right now.
 22        Q.      Okay.   What part of it?




                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
Aldhaheri, Salem                                     November 7, 2018

                                                                116
  1        A.      The company has a contract.   And when the
  2   contract is finished after July, there was a bonus
  3   that was paid.    Or we can say in general in 2017 there
  4   was a bonus that was paid to employees, which was very
  5   high amounts of money to employees.   And the company
  6   didn't have a contract or business, only the main
  7   major contract.
  8                And when this contract was supposed to --
  9   after we finished working on this contract, this money
 10   was supposed to be saved for the company to be able to
 11   get more work and more business to be effective
 12   operation.   And I was not supposed to pay all this
 13   high amounts of bonuses and make the -- and this is
 14   taken from the budget of the company.      And I have more
 15   than 20 or 30 employees and their families.      And we
 16   didn't -- we didn't even have enough money to pay them
 17   end of service severance or anything if we stopped
 18   working as a company.
 19        Q.      When you are talking about bonuses in 2017,

 20   are you talking about the bonuses that were paid in

 21   July 2017?

 22        A.      I'm talking in general of 2017.




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Aldhaheri, Salem                                   November 7, 2018

                                                                117
  1        Q.      Okay.   Well, Mr. Agha -- you testified

  2   before that Mr. Agha gave you some information with

  3   that e-mail in August of 2017, correct?

  4        A.      He gave me this e-mail with an attachment.
  5   And I didn't pay any -- I didn't pay any mind to the
  6   attachment.    And you can see that I didn't even answer
  7   this e-mail, didn't even reply to this e-mail.
  8        Q.      Well, sir, my question is the information

  9   that you are saying you later realized was true, was

 10   that the information -- was that in the attachment to

 11   this e-mail?

 12        A.      He was saying that there's money that is
 13   going out of the company, not only in this e-mail when
 14   Marwan sent it, even Hani when he was talking to me;
 15   it is very obvious that the company is going down.
 16        Q.      Okay.   The information that you say that

 17   you got from Mr. Agha or Mr. Faraq, was it before

 18   August 1 of 2017 that you got the information from

 19   them?

 20        A.      Before the e-mail, they talked to me.     Hani
 21   was talking to me.
 22        Q.      Okay.   Do you agree that before August of




                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
Aldhaheri, Salem                                    November 7, 2018

                                                                 118
  1   2017, Mr. Agha and Mr. Faraq could not tell you about

  2   bonuses that people took later in 2017?

  3         A.     I don't remember anything about dates.
  4         Q.     Okay.   They weren't talking about future

  5   bonuses.     They were telling you about, you say,

  6   bonuses that had already been taken by Mr. Alberto and

  7   other people, right?

  8         A.     They were talking about 2017, and the
  9   problem, financial problem that we have in the
 10   company.
 11         Q.     Let's mark this as an exhibit.

 12                           -     -   -

 13                (A document was marked as Deposition

 14   Exhibit 5.)

 15                           -     -   -

 16                BY MR. DEITCH:

 17         Q.     Mr. AlDhaheri, you have been handed what's

 18   been marked as Exhibit 5.     This spreadsheet is part of

 19   the information that Marwan Agha gave to you, isn't

 20   it?

 21         A.     I don't know.    He gave me a presentation.
 22         Q.     Let's mark this as an exhibit.   So,




                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
Aldhaheri, Salem                                       November 7, 2018

                                                                  119
  1   actually, before we go on to another exhibit, have you

  2   seen these figures before?

  3        A.      I don't remember.
  4        Q.      Okay.   These were the bonuses that Mr. Agha

  5   and Mr. Faraq were talking about, weren't they?

  6                MR. STREIT:    Objection to form.

  7        A.      They were talking in general about the
  8   money of the company.      They were not talking about
  9   this specifically.    They were talking about the
 10   financial position of the company in 2017.
 11        Q.      Do you remember that Mr. Agha showed you

 12   these figures?

 13        A.      I don't remember.
 14                MR. DEITCH:    Okay.   Let's mark this as an

 15   exhibit.

 16                           -     -     -

 17                (A document was marked as Deposition

 18   Exhibit 6.)

 19                           -     -     -

 20                BY MR. DEITCH:

 21        Q.      Okay.   You have been handed what's been

 22   marked as Exhibit 6.




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Aldhaheri, Salem                                      November 7, 2018

                                                                 120
  1                So do you see that on the first page of

  2   Exhibit 6 is outlined a plan of changes to the

  3   company?

  4        A.      Good.
  5        Q.      Do you agree that -- have you seen this

  6   document before?

  7        A.      I don't remember that I saw something like
  8   this.
  9        Q.      Okay.   Do you remember that Mr. Agha talked

 10   to you about a plan to get rid of Mr. Alberto and

 11   other staff, and how it would save money for the

 12   company?

 13                MR. STREIT:   Objection to form.

 14        A.      Nobody was a decision maker or they can
 15   make a change.   They were just scared that the money
 16   of the company will go away and there will be a big
 17   damage done to the company.
 18        Q.      And because of that concern, Mr. Agha

 19   wanted you to go speak to Dr. Bin Saif about it,

 20   didn't he?

 21        A.      They wanted me to tell him that there will
 22   be a financial problem in the company.    Part of the




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Aldhaheri, Salem                                     November 7, 2018

                                                                121
  1   information is the presentation that he gave me.
  2   Hani, Hani Faraq was doing the same thing before he
  3   get terminated out of the company.     They were doing
  4   the same thing.
  5                All this information, I never believed any
  6   of this information because I expected they are saying
  7   this because this is a response to them being fired.
  8   And to explain more as I said before, I remember
  9   exactly that I talked to Mr. Reno Alberto when I was
 10   in Los Angeles.      And I remember when was I was
 11   standing -- when I was talking to him, and I told him
 12   about the problem that was going on.
 13                And those people are getting fired in the
 14   future, so they are trying to -- they would like to
 15   ruin your image.
 16        Q.      Look back at Exhibit 5, please.    Do you see

 17   that there's a line -- line -- it's on line 11 that

 18   says July 17.   And it has payments to Mr. Alberto and

 19   to Rotana Jet of $4,540,000.     Do you see that?

 20                Okay.   That payment to Rotana Jet of $4.5

 21   million is the payment by the check that we talked

 22   about earlier today, right?




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Aldhaheri, Salem                                    November 7, 2018

                                                                  122
  1                MR. STREIT:    Object to the form.

  2        A.      There is lot of checks that I gave to the
  3   chairman because Reno told me to do that.     This is
  4   like we can say profits that went to them.        And the
  5   numbers that went to the sheikh, I can never open the
  6   envelope and see how much was in the envelope, the
  7   number in the envelope.
  8        Q.      Okay.   Did you ever hear Dr. Ahmed complain

  9   that the amount of money he got in July 2017 was

 10   excessive?

 11        A.      No, I didn't.
 12        Q.      Okay.   Let's mark this as the next exhibit

 13   then.

 14                           -     -   -

 15                (A document was marked as Deposition

 16   Exhibit 7.)

 17                           -     -   -

 18                BY MR. DEITCH:

 19        Q.      Okay.   You have been handed what's been

 20   marked as Exhibit 7.    Is this the presentation that --

 21   well, strike that.

 22                This is the presentation that you said Mr.




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Aldhaheri, Salem                                    November 7, 2018

                                                                  123
  1   Agha sent to you, correct?

  2                MR. STREIT:    Object to the form.

  3        A.      I said he sent me a presentation, but I'm
  4   not sure if this is the same one, because I didn't
  5   even care about it.    And I told Reno about it.    And I
  6   told him I have these documents in my car, when he was
  7   in Abu Dhabi.   And I -- and I asked him if he wants me
  8   to present this documents to him; he said shred those
  9   documents.
 10        Q.      Okay.   Do you know if anyone at all ever

 11   presented this to Dr. Ahmed?

 12        A.      I don't know if they presented it to him
 13   without my knowledge.
 14        Q.      Okay.   Let's mark this as the next exhibit.

 15                           -     -   -

 16                (A document was marked as Deposition

 17   Exhibit 8.)

 18                           -     -   -

 19                BY MR. DEITCH:

 20        Q.      Sir, you have been handed what's been

 21   marked as Exhibit 8.

 22                Is Exhibit 8 the same as Exhibit 7, except




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Aldhaheri, Salem                                   November 7, 2018

                                                                  124
  1   it's in Arabic rather than in English?

  2          A.    If this is the same presentation that
  3   Marwan sent, if it is the same one, I don't remember
  4   if it's the same one.    At first he send it to me in
  5   English.     And then he came to me and came to other
  6   employees in the company and said that Reno is taking
  7   money from the company.    And I was ignoring all this
  8   talk.
  9                And I said this is because they are firing
 10   him.    This is just a response for being fired.
 11   Reaction.    So this would be from him.
 12                I asked him to make the same presentation
 13   Arabic language, so I would just waste his time till
 14   he finish his paperwork and get fired.    Yeah.    Finish
 15   the paperwork and --
 16          Q.    So was the attachment to Exhibit 4, his

 17   August 1 e-mail, was it any of these documents that

 18   we've marked as Exhibit 5 and 6 and 7 and 8?

 19          A.    I don't remember.
 20          Q.    Okay.

 21          A.    Because I didn't pay any attention to it.
 22          Q.    Okay.   And do you know that the Arabic




                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
Aldhaheri, Salem                                   November 7, 2018

                                                                125
  1   version of this presentation, Exhibit 8, do you know

  2   whether anybody ever presented it to Dr. Ahmed?

  3        A.      No.
  4        Q.      So I --

  5        A.      If they went without me knowing this, I
  6   will not know.     If they went to the sheikh, I will not
  7   know.
  8        Q.      Do you know, did Mr. Faraq speak frequently

  9   with Dr. Ahmed?

 10        A.      The sheikh said that Hani at one time
 11   wanted to talk with him.     And I told Reno that this
 12   happened.
 13        Q.      And do you know did Mr. Agha frequently

 14   speak with Dr. Ahmed?

 15        A.      I don't know.
 16        Q.      Sir, when -- when Mr. Agha said in his

 17   e-mail to you on August 1, 2017, that he wanted to let

 18   you know about this, especially if you were going to

 19   go ahead with your plans, that's because Mr. Agha had

 20   already spoken to you about these issues, hadn't he?

 21        A.      As I said before, they were talking to me,
 22   not only to me, they were talking to other employees




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Aldhaheri, Salem                                   November 7, 2018

                                                                  126
  1   in the company about this.    And I have no relation
  2   with this plan, or the presentation or all of this,
  3   because I never had this information previously.      And
  4   then when he was telling me go ahead with the plan,
  5   the plan was to take this information to the sheikh.
  6        Q.      Sir, if Mr. Agha said that he prepared

  7   these presentations at your direction, would he be

  8   speaking untruthfully?

  9                MR. STREIT:   Object to the form.

 10        A.      This is not true.   I don't have this
 11   information, and I cannot get those ideas.       I didn't
 12   get those ideas.     And I wasn't able to get this
 13   information.
 14        Q.      Okay.

 15        A.      And didn't have any access to this
 16   information.    And my relation with -- with the CEO was
 17   more than a relation between a CEO and an employee.
 18   And this is why I went to him and I talked to him
 19   about that.
 20        Q.      Isn't it true that Mr. Agha came to you

 21   with this concern, and you asked him to prepare a

 22   presentation you could take to Dr. Ahmed?




                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
Aldhaheri, Salem                                   November 7, 2018

                                                                  127
  1        A.      I didn't ask him for any presentation.   And
  2   this is not right, because I don't have any
  3   information about those travel expenses.    And I cannot
  4   decide and take decisions in the company.    And I don't
  5   know how much should they save.    I am not the decision
  6   maker, and I don't have any access to this
  7   information.
  8        Q.      So when you asked Mr. Agha to translate it

  9   into Arabic, you were just doing what?

 10        A.      I just wanted to waste his time so he can
 11   finish his paperwork and then he can leave the
 12   company, because they wanted to fire him before Hani
 13   was fired.   And he knew about that.   And he knew he's
 14   going to leave the company in two or three months.
 15        Q.      And when you asked him to translate it into

 16   Arabic, did you tell him that you were going to

 17   present it to Dr. Ahmed?

 18        A.      Dr. Ahmed can know whatever is written here
 19   in English or in Arabic.    And I told him to write it
 20   in Arabic language.    I wanted to waste his time.    And
 21   I wanted him to be confident that I will go to the
 22   sheikh and tell him, so he would not talk to the




                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
Aldhaheri, Salem                                   November 7, 2018

                                                                 128
  1   others about what's going on.
  2        Q.      Are you -- have you seen the complaint, the

  3   amended complaint that was filed in this case?

  4        A.      I don't remember.
  5        Q.      Okay.   Are you familiar -- are you aware

  6   that one of the accusations in this case is that Mr.

  7   Alberto was trying to steal equipment from NorthStar

  8   Aviation?

  9        A.      I knew that there's some equipment that
 10   were going to leave Abu Dhabi and come here to the
 11   United States.    And this is -- this was per the
 12   guidelines of Terry.
 13        Q.      Okay.   And at the time in October 20 --

 14   excuse me.   In October 2017, you were aware that a

 15   shipping container was being brought to load up with

 16   that equipment?

 17        A.      The container gets into a hangar.   And the
 18   hangar is at the airport.    It's impossible for
 19   anything that comes out of the airport, unless they
 20   contact me in my department -- for me or anybody who's
 21   worked on that -- me or any of my assistants to
 22   process this.    So I knew that.




                    Henderson Legal Services, Inc.
202-220-4158                        www.hendersonlegalservices.com
Aldhaheri, Salem                                    November 7, 2018

                                                                150
  1                     C E R T I F I C A T E

  2   UNITED STATES OF AMERICA    )

  3                              ss:

  4   COMMONWEALTH OF VIRGINIA    )

  5                I, ELIZABETH MINGIONE, Notary Public within

  6   and for the Commonwealth of Virginia do hereby

  7   certify:

  8                That the witness whose deposition is

  9   hereinbefore set forth was duly sworn, and that the

 10   within transcript is a true record of the testimony

 11   given by such witness.

 12                I further certify that I am not related to

 13   any of the parties to this action by blood or marriage

 14   and that I am in no way interested in the outcome of

 15   this matter.

 16                IN WITNESS WHEREOF, I have hereunto set my

 17   hand this _______day of _____________, 20_____.

 18

 19                                   _______________________

 20   Notary Registration No. 104119

 21   My Commission Expires:

 22   May 31, 2019




                     Henderson Legal Services, Inc.
202-220-4158                         www.hendersonlegalservices.com
